Citation Nr: 1107413	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-03 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for 
coronary artery disease (CAD), from September 1, 2007.  

2.  Entitlement to a rating in excess of 20 percent for type II 
diabetes mellitus, with retinopathy, glucosuria, and 
hypertension.  

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.  

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.  

5.  Entitlement to a rating in excess of 10 percent for diabetic 
neuropathy of the right lower extremity.  

6.  Entitlement to a rating in excess of 10 percent for diabetic 
neuropathy of the left lower extremity.  

7.  Entitlement to a compensable rating for erectile dysfunction.  

8.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, in which the RO granted service connection 
and assigned a 100 percent rating for CAD, effective May 29, 
2007, with a 60 percent rating from September 1, 2007.  The RO 
also granted increased, 10 percent, ratings for peripheral 
neuropathy in the right and left upper extremities, continued 10 
percent ratings for diabetic neuropathy in the right and left 
lower extremities, continued a noncompensable (0 percent) rating 
for impotence, and continued a 20 percent rating for type II 
diabetes mellitus.  The RO granted service connection for 
retinopathy, glucosuria, and hypertension, as secondary to 
diabetes mellitus; however, as these conditions were considered 
to be noncompensable, they were associated with the evaluation of 
diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1) (2010).  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for CAD, the 
Board has characterized this issue on appeal in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

In September 2010, subsequent to issuance of the statement of the 
case (SOC), the Veteran submitted additional evidence in support 
of his claims.  This evidence was accompanied by a waiver of RO 
consideration of the evidence.  The Board accepts this evidence 
for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).

In December 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.    

The Board notes that, in his February 2009 VA Form 9, the Veteran 
indicated that he had read the SOC, and was only appealing the 
issues of secondary service connection for CAD, hypertension, and 
pulmonary fibrosis.  Over a year later, in March 2010, a Decision 
Review Officer (DRO) sought clarification from the Veteran's 
representative regarding the issues for which the Veteran was 
seeking to perfect an appeal, as well as clarification as to 
whether he wished to file a new claim for service connection for 
pulmonary fibrosis.  In response, in a March 2010 statement, the 
Veteran's representative stated that the Veteran was requesting 
to pursue all issues on the VA Form 9, with the exception of 
entitlement to increased ratings for erectile dysfunction and 
type II diabetes mellitus.  

Despite the March 2010 statement, in an August 2010 Statement of 
Accredited Representative in Appealed Case (in lieu of VA Form 
646), the Veteran's representative listed the issues of 
entitlement to higher ratings for CAD, peripheral neuropathy of 
the right and left upper extremities, diabetic neuropathy of the 
right and left lower extremities, diabetes mellitus with 
retinopathy, and erectile dysfunction.  During the December 2010 
hearing, the Veteran's representative indicated that there were 
seven issues to discuss (the first seven issues listed on the 
title page of this decision).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the filing of a substantive appeal is not a 
jurisdictional requirement, that the filing of a timely 
substantive appeal may be waived, and that, where the RO takes 
actions to indicate that such filing has been waived, the Board 
has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 
Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. 
App. 556, 557-58 (2003).  In this case, despite the March 2010 
statement from the Veteran's representative, each of the first 
seven issues on the title page was listed in the August 2010 
statement, and was discussed during the December 2010 hearing.  
Accordingly, the Board finds that the Veteran perfected an appeal 
in regard to each of the first seven issues listed on the title 
page of this decision.  In reaching this conclusion, the Board 
has considered the fact that the claims for increased ratings for 
diabetes mellitus and erectile dysfunction were not included on 
the August 2010 VA Form 8 (Certification of Appeal).  However, a 
certification of appeal is used for administrative purposes and 
it does not confer or deprive the Board of jurisdiction over an 
issue.  See 38 C.F.R. § 19.35 (2010).

The Board notes that, in an August 2008 rating decision, the RO 
denied a TDIU.  During the December 2010 hearing, the Veteran's 
representative raised a new claim for a TDIU.  The Court has held 
that a request for a TDIU, whether expressly raised by Veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather, can be part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
In other words, if the claimant or the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.  Id.  In this regard, VA's Office of General Counsel 
has stated that when the issue of entitlement to a TDIU for a 
particular service-connected disability or disabilities is raised 
in connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction to 
consider the TDIU issue.  If the Board determines that further 
action by the RO is necessary with respect to the claim for a 
TDIU, the Board should remand rather than refer the TDIU issue 
for further development.  See VAOPGCPREC 6-96 at para. 12, 13 
(August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995).  As such, the claim for a TDIU is being remanded, below.  

As a final preliminary matter, the Board notes that, in 
correspondence received in September 2010, the Veteran raised 
claims for service connection for acute renal failure, sleep 
apnea, back pain, and knee pain, and also indicated that his 
service-connected depression had gotten worse.  The issues of 
entitlement to service connection for acute renal failure, 
sleep apnea, a back disorder, and a knee disorder, and a 
claim for an increased rating for depression have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these matters, and 
they are referred to the AOJ for appropriate action.  

During the December 2010 hearing, the Veteran testified that he 
had additional heart surgery in November 2008, and his 
representative requested a temporary total rating for 
convalescence following that procedure.  As this matter is 
inextricably intertwined with the claim for a higher initial 
rating for CAD currently on appeal, and, as the claim for a 
higher initial rating is being remanded for further development, 
the Board finds that the AOJ should consider this matter in 
readjudicating the claim for a higher initial rating.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant impact" 
on a veteran's claim for the second issue).

The claim for a compensable rating for erectile dysfunction is 
addressed below.  The remaining issues listed on the title page 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On December 9, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal with 
regard to the claim for a compensable rating for erectile 
dysfunction.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his claim for a compensable rating for 
erectile dysfunction have been met.  38 U.S.C.A. § 7105(d)(5) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  A substantive appeal 
may be withdrawn on the record during a hearing, and at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204 (2010).  Withdrawal may be made by the Veteran or 
by his or her authorized representative.  See 38 C.F.R. § 20.204 
(2010).  During the December 9, 2010 Board hearing, the Veteran 
requested withdrawal of the appeal as to the claim for a 
compensable rating for erectile dysfunction.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to that claim.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to the claim 
for a compensable rating for erectile dysfunction and it must be 
dismissed.


ORDER

The appeal as to the claim for a compensable rating for erectile 
dysfunction is dismissed.  
REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

The Board's review of the claims file reveals that further action 
on the claims remaining on appeal is warranted.  

As an initial matter, during the December 2010 hearing, the 
Veteran's representative indicated that the Veteran was currently 
receiving treatment from the Bay Pines VA Medical Center (VAMC) 
and had previously received treatment at the James A. Haley VAMC 
in Tampa.  Treatment records from the Tampa VAMC, dated from 
December 2005 to July 2010, are currently associated with the 
claims file; however, records of treatment from the Bay Pines 
VAMC are not of record.  During the hearing, the Veteran 
testified that he had last received VA treatment for his heart in 
the past six months.  His wife added that he received treatment 
regarding his heart in November 2010.  In addition, VA treatment 
records currently associated with the claims file reflect that 
the Veteran underwent cardiac catheterization on November 13, 
2008, with placement of stents.  While records of treatment from 
the Tampa VAMC submitted by the Veteran in September 2010 include 
records from November 13, 2008, actual records of this procedure 
have not been associated with the claims file.  In regard to 
diabetic neuropathy of the lower extremities, the Veteran 
testified that he had started seeing a VA podiatrist when he came 
to St. Petersburg, and whom he had just seen recently.  

The foregoing testimony reflects that there are outstanding VA 
treatment records which are pertinent to the claims on appeal.  
As any records of VA treatment from the Bay Pines VAMC as well as 
any additional records from the Tampa VAMC (to include records 
pertaining to the Veteran's November 2008 cardiac catheterization 
with stent placement) are potentially pertinent to the appeal and 
within the control of VA, they should be obtained and associated 
with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran was most recently afforded VA examinations to 
evaluate his CAD, diabetes mellitus, peripheral neuropathy, and 
diabetic neuropathy in February 2008.  

On VA heart examination, the Veteran gave a history of a three 
vessel bypass and graft in May 2007 and described constant 
incision pain.  The examiner commented that exercise testing was 
medically contraindicated as the Veteran had coronary artery 
bypass graft (CABG) surgery less than one year ago and it was not 
realistic to subject the Veteran to a test which was not 
clinically indicated and which might cause harm.  The examiner 
estimated the level of activity resulting in dyspnea, angina, 
dizziness, or syncope as more than three and up to five.  
Ejection fraction was 60 to 65 percent.  

During the December 2010 hearing, the Veteran testified that he 
had additional heart surgery in November 2008.  His wife 
testified that she believed the Veteran's heart condition had 
gone downhill since he had stents put in, as he could not walk 
very far without stopping, and became very dizzy, disoriented, 
and confused when bending down.  The Board notes that records of 
VA treatment subsequent to the February 2008 VA examination 
reflect ejection fraction ranging from 42 to 60 percent.  

In regard to the claim for an increased rating for diabetes 
mellitus, on VA examination in February 2008, the Veteran 
reported that he was taking insulin for diabetic control and that 
he had been instructed to follow a restricted or special diet.  
On VA eye examination in February 2008, he described mild 
decreased vision at distance when watching television with his 
current glasses.  The examiner concluded that the Veteran had 
mild non-proliferative diabetic retinopathy in both eyes, but it 
was not affecting his vision and no treatment was necessary.  
During the December 2010 hearing, the Veteran testified that he 
was on insulin and a restricted diet, adding that his medications 
had increased.  In regard to retinopathy, he stated that he had 
decreased vision and had last had his eyes examined over two 
years earlier.  

On VA peripheral nerves examination in February 2008, the 
examiner diagnosed diabetes mellitus type II with bilateral upper 
and lower extremity peripheral neuropathy, and opined that this 
condition had a mild effect on chores and shopping, a severe 
effect on exercise and sports, and no effect on recreation, 
traveling, feeding, bathing, dressing, toileting, and grooming.  
During the December 2010 hearing, the Veteran described the 
peripheral neuropathy in his upper extremities as severe, stating 
that he could not grip anything, experienced loss of strength, 
his hands went numb, and he had shooting pains in his fingers.  
He also testified that the severity of his diabetic neuropathy in 
the lower extremities had increased since his most recent 
compensation and pension examination, describing it as severe.  

The Veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); v. Brown, 6 Vet. App. 377, 381 (1994); 
VAOPGCPREC 11-95 (1995).  The foregoing evidence and testimony 
indicates that the disabilities on appeal have worsened since the 
February 2008 VA examinations.  During the December 2010 hearing, 
the Veteran indicated his willingness to report for VA 
examinations.  Accordingly, the Board finds that, on remand, the 
Veteran should be afforded new VA examinations to evaluate the 
current severity of the disabilities on appeal.  

In regard to service-connected diabetes mellitus, as indicated in 
the introduction, the Veteran is currently in receipt of a 20 
percent rating for diabetes mellitus with retinopathy, 
glucosuria, and hypertension, as these conditions were considered 
to be noncompensable.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1) (2010).  On remand, the Veteran should be afforded 
VA examinations to evaluate each of these associated conditions, 
to determine whether separate compensable ratings are warranted.  

Finally, as noted in the introduction, while a claim for TDIU was 
previously denied in an August 2008 rating decision, the Veteran 
has raised a new claim for a TDIU over which the Board has 
jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As 
noted in the introduction, claims for service connection for 
acute renal failure, sleep apnea, a back disorder, and a knee 
disorder are being referred to the AOJ for appropriate action.  
Given that the outcome of each of these claims could affect the 
claim for a TDIU, the Board finds that the claim for a TDIU is 
inextricably intertwined with the claims for service connection 
and that the claims should be considered together.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 
180, 183 (1991).  Therefore, appellate review of the claim for 
TDIU must be deferred until the above-described claims, which 
have been raised by the Veteran, are adjudicated.  

In addition, VA's duty to assist requires that VA obtain an 
examination that includes an opinion on the effect of the 
Veteran's service-connected disabilities on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, 
the AMC/RO should obtain a medical opinion that addresses the 
effect the Veteran's service-connected disabilities have on his 
ability to obtain and maintain employment.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for any of the 
disabilities on appeal.  Of particular 
interest are records of treatment from the 
Bay Pines VAMC and any records of treatment 
from the Tampa VAMC which are not currently 
associated with the claims file (to include 
all records pertaining to cardiac 
catheterization and stent placement in 
November 2008).  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA heart 
examination, to evaluate CAD.  All 
indicated tests and studies are to be 
performed, and a comprehensive history is 
to be obtained.  Prior to the examination, 
the claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  

The heart examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Heart Examination.  
The examination must respond to the 
instructions contained therein.  The 
examiner should also describe any scars 
resulting from heart surgery, including the 
size of any scars, whether the scars are 
superficial and unstable, or whether they 
are painful on examination.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
diabetes mellitus examination.  All 
indicated tests and studies are to be 
performed, and a comprehensive history is 
to be obtained.  Prior to the examination, 
the claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet Diabetes Mellitus Examination 
(revised on September 27, 2010).  The 
examination must respond to the 
instructions contained therein.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA eye 
examination to evaluate retinopathy 
associated with diabetes mellitus.  All 
indicated tests and studies are to be 
performed, and a comprehensive history is 
to be obtained.  Prior to the examination, 
the claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet Eye Examination (revised on 
January 5, 2009).  The examination must 
respond to the instructions contained 
therein.  

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
genitourinary examination to evaluate 
glucosuria associated with diabetes 
mellitus.  All indicated tests and studies 
are to be performed, and a comprehensive 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.  The examiner 
should set forth all examination findings, 
along with a complete rationale for any 
conclusions reached.  

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet Genitourinary Examination 
(revised on April 17, 2008).  The 
examination must respond to the 
instructions contained therein.  

6.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
hypertension examination to evaluate 
hypertension associated with diabetes 
mellitus.  All indicated tests and studies 
are to be performed, and a comprehensive 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.  The examiner 
should set forth all examination findings, 
along with a complete rationale for any 
conclusions reached.  

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet Hypertension Examination.  The 
examination must respond to the 
instructions contained therein.  

7.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
peripheral nerves examination to evaluate 
peripheral neuropathy in the bilateral 
upper extremities and diabetic neuropathy 
in the bilateral lower extremities.  All 
indicated tests and studies are to be 
performed, and a comprehensive history is 
to be obtained.  Prior to the examination, 
the claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet Peripheral Nerves Examination.  
The examination must respond to the 
instructions contained therein.  

8.  After the foregoing development is 
complete, and the AOJ has addressed the 
claims for acute renal failure, sleep 
apnea, a back disorder, and a knee 
disorder, the Veteran should also be 
afforded a VA general medical examination 
to obtain an opinion regarding the impact 
of his service-connected disabilities on 
his employability.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history should be obtained.  
Prior to the examination, the claims folder 
must be made available to the physician for 
review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet for VA General Medical 
Examination (revised on February 25, 2010).  
For each service-connected disorder, the 
physician is requested to describe its 
effect on the Veteran's ability to obtain 
and maintain gainful employment.  The 
examiner should also indicate whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran's 
service-connected disabilities, alone, 
would preclude his obtaining and retaining 
substantially gainful employment consistent 
with his education and occupational 
experience.

9.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

10.  After ensuring that the development is 
complete, re-adjudicate the claims, 
including the claim for a TDIU.  In 
readjudicating the claim for a higher 
initial rating for CAD, the AMC/RO should 
consider and address entitlement to a 
temporary total rating for cardiac 
catheterization with stent placement in 
November 2008.  In readjudicating the claim 
for an increased rating for diabetes 
mellitus, the AMC/RO should consider and 
address whether separate compensable 
ratings are warranted for retinopathy, 
glucosuria, and/or hypertension.   If any 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


